FARR, J.
Error proceedings to reverse a judgment sentencing Ross after being indicted and found guilty of first degree murder upon grounds that the charge to the jury was prejudicial and the judgment is against the weight of the evidence as to premeditation and deliberation. On Sept. 16, Ross had attempted to stop a quarrel between Gordon and Farrari, whereupon Farrari slapped and kicked him, and threatened to kill him. On Sept. 19, Ross invited Farrari into his house with others and while drinking, Ross and Farrari quarreled, whereupon Ross hit Farrari over the head with a ball bat and killed him. Later in the day, Ross dismembered the body, and buried it, warning his children not to say anything to anybody. In affirming the judgment below, the court held:
1. The charge to the jury that it must be proven “that he purposely inflicted the blow which caused the death” is not error.
2. There is sufficient testimony that the jury might well find there was both premeditation and deliberation.
3. There was no reversible error in the charge, although several parts were criticized.